DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Application 17/458,096 filed 08/26/2021 in which claims 1-30 are presented for examination.

Allowable Subject Matter
Claims 6-9 and 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 15-19 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alfarhan et al (US 2022/0210823 A1).

Regarding claim 1, Alfarhan teaches an apparatus of wireless communication at a user equipment (UE) (Alfarhan: Figs. 1C-1D), comprising: a memory; and at least one processor coupled to the memory, the at least one processor and the memory configured to: 
receive a first configuration of first periodic resources; receive a second configuration of second periodic resources (Alfarhan: Figs. 2-3; [0101]-[0102], UE configured with CG1/first periodic resource and CG2/second periodic resource); 
receive, from a base station, a metric for switching between the first configuration and the second configuration (Alfarhan: Figs. 2-3; [0102] UE configured with AUL timer/metric); and 
switch from the first configuration to the second configuration based on the metric received from the base station (Alfarhan: Figs. 2-3; [0101]-[0103], switch from CG1 to CG2 when AUL timer expired). 

Regarding claim 15, Alfarhan teaches a method for wireless communication at a user equipment (UE) (Alfarhan: Figs. 1C-1D), comprising: 
receiving a first configuration of first periodic resources; receiving a second configuration of second periodic resource (Alfarhan: Figs. 2-3; [0101]-[0102], UE configured with CG1/first periodic resource and CG2/second periodic resource); 
receiving, from a base station, a metric for switching between the first configuration and the second configuration (Alfarhan: Figs. 2-3; [0102] UE configured with AUL timer/metric); and 
switching from the first configuration to the second configuration based on the metric received from the base station (Alfarhan: Figs. 2-3; [0101]-[0103], switch from CG1 to CG2 when AUL timer expired).   
Regarding claim 16, Alfarhan teaches an apparatus for wireless communication at a base station (Alfarhan: Figs. 1C-1D), comprising: a memory; and at least one processor coupled to the memory and configured to: 
transmit a first configuration of first periodic resources; transmit a second configuration of second periodic resources (Alfarhan: Figs. 2-3; [0101]-[0102], UE configured with CG1/first periodic resource and CG2/second periodic resource); 
transmit, to a user equipment (UE), a metric for switching between the first configuration and the second configuration (Alfarhan: Figs. 2-3; [0102] UE configured with AUL timer/metric); and 
switch from the first configuration to the second configuration based on the metric transmitted to the UE (Alfarhan: Figs. 2-3; [0101]-[0103], switch from CG1 to CG2 when AUL timer expired).

Regarding claim 30, Alfarhan teaches a method for wireless communication at a base station, comprising:
transmitting a first configuration of first periodic resources; transmitting a second configuration of second periodic resources (Alfarhan: Figs. 2-3; [0101]-[0102], UE configured with CG1/first periodic resource and CG2/second periodic resource); 
transmitting, to a user equipment (UE), a metric for switching between the first configuration and the second configuration (Alfarhan: Figs. 2-3; [0102] UE configured with AUL timer/metric); and 
switching from the first configuration to the second configuration based on the metric transmitted to the UE (Alfarhan: Figs. 2-3; [0101]-[0103], switch from CG1 to CG2 when AUL timer expired).

Regarding claims 2 and 17, Alfarhan teaches at least one antenna and a transceiver coupled to the at least one processor, wherein the first configuration is a first configured grant (CG) of first uplink resources and the second configuration is a second CG of second uplink resources, and the at least one processor and the memory are configured to switch from transmitting an uplink channel using the first CG to transmitting the uplink channel using the second CG based on the metric being met (Alfarhan: Figs. 2-3; [0101]-[0103]). 
 
Regarding claims 3 and 18, Alfarhan teaches wherein the first configuration indicates first semi- persistent scheduling (SPS) resources and the second configuration indicates second SPS resources, the at least one processor and the memory are configured to switch from receiving a downlink channel using the first SPS resources to receiving the downlink channel using the second SPS resources based on the metric being met (Alfarhan: Figs. 2-3; [0084], [0176]).  

Regarding claim 4 and 19, Alfarhan teaches wherein the metric comprises a timer, and the at least one processor and the memory are further configured to: start the timer in response to using the first configuration; and switch to the second configuration in response to expiration of the timer (Alfarhan: Figs. 2-3; [0101]-[0103]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12, 20, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Alfarhan et al (US 2022/0210823 A1) in view of Jeon et al (US 2021/0167930 A1).

Regarding claims 5 and 20, Alfarhan does not explicitly disclose but Jeon teaches wherein the metric comprises an inactivity timer, wherein the inactivity timer is started in response to no data being transmitted or received based on the first configuration, and the at least one processor and the memory are configured to switch to the second configuration in response to expiration of the inactivity timer (Jeon: [0542]).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Alfarhan wherein the metric comprises an inactivity timer, wherein the inactivity timer is started in response to no data being transmitted or received based on the first configuration, and the at least one processor and the memory are configured to switch to the second configuration in response to expiration of the inactivity timer as disclosed by Jeon to provide to a system for power saving using DRX in system with multiple BWPs (Jeon: Abstract).  
Regarding claims 12 and 26, Alfarhan in view of Deghel teaches wherein the metric comprises a change of at least one of a subband (SB) or a bandwidth part (BWP), and the at least one processor and the memory are configured to switch to the second configuration based on an occurrence of a BWP change or an SB change (Jeon: [0542], [0561]).  

Regarding claim 27, Alfarhan teaches wherein the at least one processor and the memory are further configured to determine the metric based on at least one measurement of signal at the base station or scheduling specifications (Alfarhan: [0101]-[0102]).

Claims 10, 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Alfarhan et al (US 2022/0210823 A1) in view of Deghel et al (US 2021/0050900 A1).

Regarding claim 10, Alfarhan does not explicitly teach but Deghel teaches wherein the metric comprises a beam change, and the at least one processor and the memory are configured to switch to the second configuration in response to an occurrence of the beam change (Deghel: [0039]-[0040], [0047]).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Alfarhan wherein the metric comprises a beam change, and the at least one processor and the memory are configured to switch to the second configuration in response to an occurrence of the beam change as disclosed by Deghel to provide to a system for enhanced beam adjustment (Deghel: Abstract).  
  
Regarding claim 11 and 25, Alfarhan in view of Deghel teaches wherein the beam change is based on change of at least one of a transmission configuration indicator (TCI) state or a spatial relation (Deghel: [0030], [0039]-[0040], [0047]).

Claim 13 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Alfarhan et al (US 2022/0210823 A1) in view of You et al (US 2020/0022126 A1).
 
Regarding claim 13 and 29, Alfarhan does not teach but You teach wherein the metric is configured for each beam or for application to all beams (You: [0019], [0143]).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Alfarhan wherein the metric is configured for each beam or for application to all beams as disclosed by You to provide to a system for managing beams in high-frequency band (You: [0004]).

	  
Claims 14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Alfarhan et al (US 2022/0210823 A1) in view of Moosavi et al (US 2021/0243624 A1).
 
Regarding claims 14 and 28, Alfarhan does not teach but You teach wherein the at least one processor and the memory are configured to transmit a recommended metric to the base station (Moosavi: [0064]).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Alfarhan wherein the at least one processor and the memory are configured to transmit a recommended metric to the base station as disclosed by Moosavi to provide to a system for measurement reporting timer (Moosavi: Abstract).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478